UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1464



IDA M. JACKSON,

                                            Plaintiff - Appellant,

          versus


METWEST MORTGAGE SERVICES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
01-279-S)


Submitted:   June 20, 2001                 Decided:   June 29, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ida M. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ida M. Jackson appeals the district court’s order denying her

motion for leave to proceed in forma pauperis.*   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny leave to proceed in forma pauperis on

appeal, deny Jackson’s motion for stay pending appeal, and dismiss

the appeal on the reasoning of the district court.   See Jackson v.

Metwest Mortgage Servs., Inc., No. CA-01-279-S (D. Md. Mar. 21,

2001); see also 28 U.S.C.A. § 1915(a)(3) (West Supp. 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                         DISMISSED




     *
       To the extent that Jackson seeks to challenge the district
court’s February 6, 2001, order denying relief on her complaint,
the appeal is not timely as to that order.       Fed. R. App. P.
4(a)(1). Accordingly, we lack jurisdiction to review that order.


                                 2